Kinetics Mutual Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 May 25, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 RE: Kinetics Mutual Funds, Inc. (the “Company”) Registration Nos. 333-78275/811-09303 Ladies and Gentlemen: Pursuant to Rule 497(c) of the Securities Act of 1933, as amended (the “1933 Act”) and the regulations thereunder, transmitted herewith on behalf of theCompany is the XBRL risk/return summary and corresponding XBRL exhibits, noted below, that mirrors the risk/return summary filed pursuant to Rule 497(c) under the 1933 Act on May 4, 2011.This May 4, 2011 Rule 497(c) filing (Accession No. 0000894189-11-001967) is hereby incorporated by reference to today’s Rule 497(c) filing. The XBRL exhibits attached hereto consist of the following: EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE If you have any questions concerning the foregoing, please contact Adam Henkel of U.S.BancorpFund Services, LLC at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC
